DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed on 08/15/2022 is acknowledged.  Accordingly, claims 1-21 have been canceled, and new claims 22-41 have been added. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “means for conductively connecting the floating diffusion nodes of respective pairs of the photodiode clusters, each of the respective pairs of the photodiode clusters being disposed beneath a same-color pair of the color filter elements such that the floating diffusion node of each photodiode cluster disposed beneath a color filter element of a given color is conductively connected to the floating diffusion node of another photodiode cluster disposed beneath a color filter element of that same given color” in claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide a sufficient support for the limitations “the one or more metal layers are disposed adjacent a front-side surface of the semiconductor substrate, the color filter array is disposed over a back-side surface of the semiconductor substrate, and the plurality of photodiodes within each of the photodiode clusters are exposed to light at the back-side surface of the semiconductor substrate to effect a back-side illuminated integrated-circuit image sensor” recited in claim 30 and “the electrical conductors are implemented at least in part within one or more metal layers disposed adjacent a first surface of the semiconductor substrate; the color filter array is disposed over a back-side surface of the semiconductor substrate; and the four or more photodiodes within each of the photodiode clusters are exposed to light at the back-side surface of the semiconductor substrate” recited in claim 40. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Although paragraph [0019] of the original specification mentions that the color filter array (CFA) 300 may be deployed over the illumination surface (integrated-circuit backside or frontside) of a column-interleaved pixel array, this disclosure is not sufficient to enable the combination of all limitations in each of claims 30 and 40. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-26, 29-35, 38, 40 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itonaga et al. (US 2016/0204160).

Regarding claim 22, Itonaga discloses an integrated-circuit image sensor (Fig. 1, para. [0076] in which pixel array and peripheral circuitry are integrated in the same substrate, or note para. [0289] for entire integrated image module) comprising: 
a color filter array (RGB array) having color filter elements disposed in a predetermined color pattern (i.e., Bayer pattern) (para. [0083], [0109]); 
photodiode clusters (Fig. 2, cluster 23 including PD1-PD4, and cluster 25 including PD5-PD8 and so on) disposed respectively beneath the color filter elements (para. [0083], [0091]-[0092]), each of the photodiode clusters having a floating diffusion node (FD1 for the cluster 23 and FD2 for the cluster 25) and a plurality of photodiodes (PD1-PD4) coupled to the floating diffusion node (FD1) (see Fig. 2 and para. [0090]-[0093]); and 
conductive interconnects (28) each coupled between the floating diffusion nodes (FD1 and FD2) of a respective pair of the photodiode clusters (23 and 25) (Figs. 2, 5 & 9 and para. [0089]), the respective pair of the photodiode clusters being disposed beneath a same-color pair of the color filter elements (pair of R color, pair of G color and/or pair of B color. Note that pixel array formed by photodiodes must be disposed beneath the color filter array by inherency in order for the image sensor to function) such that the floating diffusion node (FD1) of each photodiode cluster disposed beneath a color filter element of a given color (G color) is conductively connected to the floating diffusion node (FD2) of another photodiode cluster disposed beneath a color filter element of that same given color (G color) (see Figs. 2, 5, 9 and para. [0114] and [0083]. Note that the pixels of the same color from different clusters are connected and added).  

Regarding claim 23, Itonaga further discloses that each of the photodiode clusters additionally includes a plurality of transfer gates (Tr11 to Tr14 for cluster 23, and Tr15 to Tr18 for cluster 25 as shown in Fig. 5) coupled respectively between the plurality of photodiodes (PD) and the floating diffusion node (FD) to effect respective switchable conductive paths between the plurality of photodiodes and the floating diffusion node (see Fig. 5 and para. [0108] and [0114]. Note the gates of readout transistors are switchably controlled). 

	Regarding claim 24, as also seen in Itonaga, row control circuitry to selectively assert transfer-gate-enable signals via respective transfer gate control lines (Fig. 5, transfer gate control lines 261-268), and wherein each transfer gate within the plurality of transfer gates is coupled to a respective one of the transfer gate control lines to enable any one or more of the plurality of transfer gates to be switched to a conducting state during a given time interval (see Fig. 5 and para. [0114], wherein the gates of the readout transistors Tr11 to Tr18 can be independently controlled via the readout wirings 261 to 268 which are connected to the readout gate electrodes 221 to 228 of the readout transistors Tr11 to Tr18). 

	Regarding claim 25, further disclosed by Itonaga is a plurality of reset transistors (Tr2 (RST) as shown in Fig. 5.  It should be noted that there are plurality of reset transistors corresponding to structural groups of every 8 pixels through the entire pixel array of Fig. 1 as mentioned in para. [0108]), each reset transistor to the conductively connected floating diffusion nodes (FD1 and FD2) of the respective pair of the photodiode clusters such that the integrated-circuit image sensor comprises fewer of the reset transistors than of the photodiode clusters (see Fig. 5 and para. [0108].  It is clear that every two clusters (e.g., 23 and 25 as discussed in claim 22) share one reset transistor.  Thus, the number of reset transistors is less than the number of photodiode clusters). 
	
Regarding claim 26, Itonaga further teaches the photodiode clusters are organized in rows and columns to form a pixel array and wherein the constituent photodiode clusters of the respective pair of the photodiode clusters disposed beneath the same-color pair of the color filter elements are disposed in a same one of the columns (see Figs. 1, 2, 5 & 9 and para. [0114]. Note that since the color filters are arranged in the Bayer arrangement, the constituent photodiode clusters under the same-color pair are inherently disposed in a same one of the columns.  Also the pixel array formed by photodiodes must be disposed beneath the color filter array by inherency in order for the image sensor to function). 

	Regarding claim 29, as taught by Itonaga, the photodiode clusters are implemented in a semiconductor substrate of the integrated-circuit image sensor (Figs. 1-12, para. [0076]), and wherein the conductive interconnects (28) each comprise one or more conductive elements implemented within one or more metal layers of the integrated-circuit image sensor (para. [0098]-[0099] and [0102], wherein the interconnect wirings 28 are formed by the second metal wiring M2).

	Regarding claim 30 (please note that this claim is rejected based on best understanding in view of 35 U.S.C 112(a) above), Itonaga further teaches that the one or more metal layers are disposed adjacent a front-side surface of the semiconductor substrate, the color filter array is disposed over a back-side surface of the semiconductor substrate, and the plurality of photodiodes within each of the photodiode clusters are exposed to light at the back-side surface of the semiconductor substrate to effect a back-side illuminated integrated-circuit image sensor (see para. [0084]. When the solid-state imaging device 1 is applied to a back-illuminated solid-state imaging device, the plurality of wiring layers is not formed on a back surface on the side of a light incidence surface (namely, a light receiving surface). Instead of this, the plurality of wiring layers is formed on a front surface side opposite to the light receiving surface). 

	Regarding claim 31, It’s apparent in Itonaga that the predetermined color pattern comprises a Bayer color filter pattern (para. [0109]).

	Regarding claim 32, as disclosed in Fig. 2 of Itonaga, within each of the photodiode clusters, the floating diffusion node is disposed in a region centered between the plurality of photodiodes (Note FD1 is disposed in the center of cluster 23, and FD2 is disposed in the center of cluster 25.  Fig. 2 and para. [0091], [0093]).

	Regarding claim 33, it is further seen in Itonaga that the color filter elements are arranged in rows and columns within the color filter array, the photodiode clusters are organized in rows and columns to form a pixel array disposed beneath the color filter array (see Figs. 1 & 2 and para. [0109]. Note that pixel array formed by photodiodes must be disposed beneath the color filter array by inherency in order for the image sensor to function), and the color filter elements in every other column of the filter array comprise color filter elements of a first color (i.e., G) and color filter elements of a second color (i.e., B) disposed in an alternating pattern (note para. [0109] in which the arrangement of Bayer RGB color filter pattern inherently provides G and B colors in every other column in alternating pattern).  

	Regarding claim 34, as shown in Figs. 1 & 2 and para. [0109], the color filter elements are arranged in rows and columns within the color filter array, the photodiode clusters are organized in rows and columns to form a pixel array disposed beneath the color filter array (note that pixel array formed by photodiodes must be disposed beneath the color filter array by inherency in order for the image sensor to function), and the color filter elements in every other column of the filter array comprise color filter elements of a first color (i.e., G) and color filter elements of a second color (i.e., B) disposed in an alternating pattern (this limitation is inherently met by the Bayer RGB color filter arrangement disclosed by Itonaga in paragraph [0109] in which G color and B color are alternating such that G appears in every other column in the same row and B also appears in every column in the same row in a repeating pattern.  This also applies to R and G colors in a next row in the same fashion). 
	
	Regarding claim 35, it is also seen in Itonaga in Figs. 1 & 2 and para. [0109] that the two color filter elements of the first color (i.e., G) comprise a first same-color pair of the color filter elements (a pair of G formed by G in a first row and G in a third row of a same column according to the Bayer arrangement) beneath which is disposed a first one of the pairs of the photodiode clusters (23 and 25) having conductively-connected floating diffusion nodes (FD1 and FD2), and the two color filter elements of the second color (i.e., B) comprise a second same-color pair of the color filter elements (a pair of B formed by B in a first row and B in a third row of a same column according to the Bayer arrangement) beneath which is disposed a second one of the pairs of the photodiode clusters (23 and 25) having conductively-connected floating diffusion nodes (FD1 and FD2).  Also noted paragraphs [0089]-[0093] and all Examiner’s comments in the preceding claims. 

	Regarding claim 38, Itonaga teaches an integrated-circuit image sensor (Fig. 1, para. [0076] in which pixel array and peripheral circuitry are integrated in the same substrate, or note para. [0289] for entire integrated imaging module) comprising: 
color filter elements organized in an array and including red, green and blue component filter elements (RGB) disposed in a Bayer pattern (para. [0109]); 
photodiode clusters (23, 25 shown in Fig. 2) disposed respectively beneath the color filter elements, each of the photodiode clusters having four or more photodiodes (PD) and a floating diffusion node (FD) centered between and coupled to the four or more photodiodes (see Figs. 2 and 5, para. [0090]-[0093]); and 
electrical conductors (28) each connected between the floating diffusion nodes of a respective pair of the photodiode clusters (23, 25), the respective pair of the photodiode clusters being disposed beneath a same-color pair (i.e., pair of R, pair of G and/or pair of B) of the color filter elements such that the floating diffusion node of each photodiode cluster disposed beneath a red, green or blue component filter element (RGB) is conductively connected to the floating diffusion node of another photodiode cluster disposed beneath a same-color component filter element (see Figs. 2 & 5, para. [0111], [0114].  Note that all comments or discussions in claim 1 and the preceding claims are incorporated herein for similar limitations).

Regarding claim 40 (please note that this claim is rejected based on best understanding in view of 35 U.S.C 112(a) above), refer to claim 30 for similar limitations.  Also see paragraphs [0090], [0092] and [0084] for the backside illuminated image sensor and four photodiodes within each cluster. 

Regarding claim 41, the subject matter of this claim is also met by Itonaga as discussed in claim 1. 

Allowable Subject Matter
Claims 27, 28, 36, 37 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 27, the prior art of record fails to teach or suggest, either alone or in combination, the limitations “the constituent photodiode clusters of the respective pair of the photodiode clusters disposed beneath the same-color pair of the color filter elements are separated from one another by at least one other of the photodiode clusters disposed in the same one of the columns.” as supported in Figs. 4 and 5 of the disclosure. 
Regarding claim 28, this claim is dependent from claim 27.
Regarding claim 36, the prior art of record also fails to teach or suggest, either alone or in combination, the limitations “a first output circuit coupled between the conductively-connected floating diffusion nodes of the first one of the pairs of the photodiode clusters and a first column output line, and a second output circuit coupled between the conductively-connected floating diffusion nodes of the second one of the pairs of the photodiode clusters and a second column output line.” as supported in Figs. 4 and 5 of the disclosure. 
Regarding claim 37, this claim is dependent from claim 36. 
Regarding claim 39, this claim is allowed for similar reasons stated in claims 27 and 36. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/             Primary Examiner, Art Unit 2697